DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Some sections of the claims include descriptions in parenthesis [for example, video data is s broader limitation than video sequence], which could be interpreted in a different scope than the presiding limitation; thereby it is unclear if the limitations inside the parenthesis are part of the claim or not. For the rest of the claims they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 11-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams EP 2499963.

As to claim 1, Williams discloses a mapping method [see par. 0043] comprising the steps of: memorizing at least one reference image (6) of an environment to be mapped (8) [see par. 0051] containing a specific arrangement of a plurality of markers (10) [see par. 0044] organized in cells (11); wherein each cell (11) is identified by a marker (10) or by a combination of markers (10) [see par. 0048]; the plurality of markers (10) comprising at least a number of different types of markers (10) equal to a type-number (K) [see par. 0046, 0056-0057; That is, a set of different types of features are disclosed, their cardinality corresponding to the type-number of the claim. In addition, since no limitations on the type-number is set, one single type of markers falls into the 
As to claim 2, Williams discloses the method according to claim 1, wherein the type-number (K) of different types of markers (10) is equal to at least two [see par. 0046, 0057, 0074].
As to claim 5, Williams discloses the method according to claim 1, wherein identifying in at least one frame of the video sequence (VIDEO DATA) one or more cells (11) comprises at least: identifying in at least one frame of the video sequence (VIDEO DATA) a set of candidate markers (MARKERS CANDIDATE SET); eliminating from the set of markers (MARKERS CANDIDATE SET) the false positive potential candidate markers (MFP) so as to obtain a reliable set of candidate markers (MARKERS RELIABLE SET); identifying all the combinations of candidate markers of the reliable set (MARKERS RELIABLE SET) associable to a cell (11) of the specific arrangement of the reference image (6) so as to obtain a set of candidate cells (CANDIDATE CELLS SET); eliminating from the set of candidate cells (CANDIDATE CELLS SET) the false positive potential cells (CFP) so as to obtain a reliable set of candidate cells (CELLS RELIABLE SET) [see par. 0046, 0056-0057, 0068].

As to claim 7, Williams discloses the method according to any one of the foregoing claims claim 1, comprising the step of detecting, simultaneously to the video sequence acquisition, at least a data sequence (EYEGAZE DATA, GAZES ON VIDEO) regarding the eyes movement of a user looking, at least in part, at the environment to be mapped (8) by means an eye tracking device (30) [see fig. 1; par. 0036, 0038, 0051].
As to claim 8, Williams discloses the method according to claim 7, comprising the step of processing the data sequence (EYEGAZE DATA) acquired by the eye tracking device (30) so as to obtain gaze point coordinates (GAZES ON VIDEO) on the video sequence (VIDEO DATA) [see fig. 1; par. 0036, 0038, 0051].
As to claim 9, Williams discloses the method according to claim 8, comprising the step of processing the gaze point coordinates (GAZES ON VIDEO) on the video sequence (VIDEO DATA) on the basis of the homography (MAPPING DATA) so as to obtain reference gaze point coordinates (GAZES ON SNAPSHOT) on the reference image (6) [see par. 0072-0073].
Regarding claims 11-12 and 15-19, they are the corresponding system claims of method claims 1-2 and 5-9. Therefore, claims11-12 and 15-19 are rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of STROMBOM WO 2010/083853.

As to claims 3-4, 10 and 13-14, Williams uses natural markers instead of artificial ones. In an analogous art STROMBOM discloses wherein the plurality of markers (10) comprises markers (10) having circular shape [see fig. 8]; wherein the plurality of markers (10) comprises markers (10) having a number of different colors equal to the type-number (K) [see page 6, lines 20-32]; positioning, in the environment to be mapped (8), a plurality of markers (10) organized in cells (11) according to a specific configuration [see page 3, lines14-15]. Therefore, it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647